ILLINOIS OFFICIAL REPORTS
                                        Supreme Court




                                    In re C.C., 2011 IL 111795




Caption in Supreme         In re C.C. and SO. C. (The People of the State of Illinois, Appellant, v.
Court:                     Marlene Long, Appellee).



Docket No.                 111795
Filed                      December 1, 2011


Held                       Where children who were the subject of neglect proceedings had a legal
(Note: This syllabus       guardian who was their grandmother, her removal from that position by
constitutes no part of     the circuit court meant that she was no longer a party and no longer
the opinion of the court   entitled to legal services.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Fourth District; heard in that
Review                     court on appeal from the Circuit Court of Champaign County, the Hon.
                           Richard P. Klaus, Judge, presiding.


Judgment                   Appellate court judgment reversed; circuit court judgment affirmed.
Counsel on                Lisa Madigan, Attorney General, of Springfield, and Julia Rietz, State’s
Appeal                    Attorney, of Urbana (Michael A. Scodro, Solicitor General, and Eric
                          Truett, Assistant Attorney General, of Chicago, and Patrick Delfino,
                          Robert J. Biderman and Linda S. McClain, of the Office of the State’s
                          Attorneys Appellate Prosecutor, of Springfield, of counsel), for the
                          People.

                          Daniel B. Kennedy, of Kennedy & Hensley, of Champaign, for appellee.


Justices                  JUSTICE THOMAS delivered the judgment of the court, with opinion.
                          Chief Justice Kilbride and Justices Freeman, Garman, Karmeier, Burke,
                          and Theis concurred in the judgment and opinion.



                                            OPINION

¶1        Respondent, Marlene Long, was the legal guardian of her grandchildren, C.C. and So.
      C. The State filed a neglect petition as to C.C. and So. C. in the circuit court of Champaign
      County. The petition named Long, along with the children’s biological mother and father,
      as respondents. The biological father waived adjudication. Long and the children’s biological
      mother stipulated that the children were neglected. Thereafter, the trial court entered a
      dispositional order terminating Long’s guardianship and dismissing her from the case.
¶2        Long appealed her dismissal from the case. The appellate court reversed. 406 Ill. App.
      3d 360. The appellate court held that the legislature could not have intended that a guardian
      could be dismissed from the case based simply upon her dismissal as guardian. The appellate
      court also held it was in the children’s best interests that Long be allowed to remain a party
      in the case. This court granted the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff.
      Feb. 26, 2010).

¶3                                      BACKGROUND
¶4        C.C. was born on May 22, 2002, and So. C. was born on February 22, 2006. Jacqueline
      C. is the mother of C.C. and So. C., and Cyrus Wildman is the putative father. A third child,
      Sa. C. was born to Jacqueline on April 4, 2009. Sa. C.’s biological father is deceased. Only
      C.C. and So. C. are at issue in this appeal.
¶5        Long was appointed guardian of C.C. on October 20, 2005, and was appointed guardian
      of So. C. on May 23, 2007. On May 5, 2010, the State filed a petition for adjudication of
      neglect and shelter care on behalf of C.C., So. C., and Sa. C. The petition named Jacqueline,
      Wildman, and Long, as well as Sa. C.’s putative father. The petition alleged that it was in the
      best interests of the minors to be made wards of the court. The petition contained three


                                                 -2-
       counts.
¶6         Count I alleged that the children were neglected pursuant to section 2-3(1)(b) of the
       Juvenile Court Act of 1987 (the Act) (705 ILCS 405/2-3(1)(b) (West 2010)). Count I stated
       that the children’s environment was injurious to their welfare when they resided with
       Jacqueline because that environment exposed them to domestic violence. Count II alleged
       that the children were neglected pursuant to section 2-3(1)(b) of the Act. That count stated
       that the children’s environment was injurious to their welfare when they resided with
       Jacqueline because that environment exposed the children to substance abuse. Count III
       alleged that C.C. and So. C. were neglected pursuant to section 2-3(1)(b) because their
       environment was injurious to their welfare when they resided with Long, in that Long left
       the minors in the care of an inappropriate caregiver.
¶7         Also on May 5, 2010, the trial court appointed the Champaign County Court Appointed
       Special Advocate (CASA) as the guardian ad litem for the minors. A child protective
       investigator for CASA prepared a shelter care report on May 5, 2010. The report stated that
       on May 2, 2010, a caller to the Department of Children and Family Services (DCFS) hotline
       alleged there was a risk of harm to Sa. C. The reporter claimed that there had been a domestic
       dispute between Jacqueline and her boyfriend, and that both parties were very intoxicated.
       A fight between the two began when Jacqueline’s boyfriend tried to stop her from leaving
       to buy cocaine. Jacqueline was arrested and charged with domestic battery.
¶8         A child protective investigator spoke with Jacqueline following the domestic battery
       incident. Jacqueline told the investigator that Long was the legal guardian of C.C. and So.
       C., but that Jacqueline had the children after school, until her mother got off work, and on
       weekends.
¶9         The investigator reviewed prior reports of DCFS involvement with Jacqueline. Among
       the incidents was one on January 4, 2007, where Jacqueline was indicated for risk of harm
       to C.C. and So. C. During that incident, So. C. was at Jacqueline’s residence during a party
       where cocaine was used. In addition, earlier on the day of report, C.C. was at Jacqueline’s
       residence “and the adults were smoking marijuana and [C.C.] was locked in the house.” This
       incident took place after Long was given guardianship of C.C.
¶ 10       In another incident, on July 21, 2007, after Long had been given custody of both children,
       Jacqueline was indicated for inadequate supervision of C.C. and So. C. On that date:
               “5 year old [C.C.] and 1 year old [So. C.] walked over to the neighbors’ trailer
               without supervision. Reporter took the children home but there was no answer when
               he knocked on the door and yelled out for someone. Reporter took the children back
               to his residence and his wife took the children, [then he] went into the trailer next
               door and called out for the mother [Jacqueline]. The mother was asleep, was woke
               [sic] up and told her children had left the house without any knowledge. [Jacqueline]
               got up and allowed the children to stay with the neighbors. Reporter said he would
               take the children back to their mother. Reporter said he believes there is an open case
               on the mother and that the grandmother [Long], who lives in the trailer has custody
               of the children. Reporter said he thinks the children may not be left alone with the
               mother. Reporter thinks the grandmother is working today because she was not at


                                                -3-
                home.”
¶ 11        The investigator’s report noted that protective custody was taken from Long “due to the
       fact that over the past several years, [Jacqueline] has resided with Ms. Long for extended
       periods of time. During these periods she has used alcohol and engaged in behaviors that
       have put her children at risk. *** Ms. Long has allowed [Jacqueline] to be in a caretaker role
       of the minor children despite her confirmation that she is aware of her daughter’s substance
       abuse issues.”
¶ 12        Long told the investigator that she had been a stable caregiver for C.C. and So. C., and
       that she never allowed drugs or alcohol in the house, though she was aware of her daughter’s
       issues. Long also said that Jacqueline helped with picking up the children after school, and
       watched them until Long got home from work, but Jacqueline did not keep the children
       overnight.
¶ 13        The report noted that protective custody was taken of the children, and they were placed
       with their maternal grandfather and his wife. The report stated that even after Long was given
       guardianship of the children, there were subsequent indicated reports relating to Jacqueline
       being allowed to be the caretaker of the children. As set forth in the report, “Ms. Long has
       raised both children, although it does appear that Jacqueline has resided with her mother
       during most of those years. It is of concern that following this most recent arrest, due to
       intoxication and domestic violence, Ms. Long still was allowing her daughter to have
       unsupervised contact with the children. Ms. Long admitted she was aware of her daughter’s
       substance abuse issues and entrusted the children in her care despite this knowledge.”
¶ 14        On May 6, 2010, a temporary custody and admonition order was entered placing
       temporary custody of the minors with the Guardianship Administrator of DCFS.
¶ 15        At a July 7, 2010, adjudicatory hearing, Jacqueline stipulated to count II of the petition
       for adjudication of neglect. Wildman waived his right to an adjudicatory hearing. Long
       stipulated to count III of the petition and waived adjudication.
¶ 16        On August 4, 2010, CASA filed a dispositional hearing report. The report noted that C.C.
       and So. C. were in relative foster placement with their maternal grandfather and his wife.
       Jacqueline had entered a 30-day treatment program. Jacqueline stated that she wanted to
       parent her children and was willing to make all changes necessary to accomplish that goal.
       Jacqueline said that the main reason she had not parented her children was that Long made
       it too easy for her not to parent. Wildman also indicated that he would like to have custody
       of his biological children.
¶ 17        The CASA report stated:
                “Jackie has lived on and off with her mother, Marlene[,] and admits she has, for the
                most part, resided with her mother, Marlene Long[,] and her children. In spite of
                Marlene’s legal guardianship and therefore, legal responsibility to supervise [C.C.
                and So. C.], there have continued to be events in which the children were placed in
                unsafe situations, were unsupervised or placed under the direct supervision of their
                mother when she was under the influence of drugs or alcohol and witnessed their
                mother in domestic violence.
                                                 ***

                                                -4-
                    While Marlene [Long’s] original intention was clearly to protect her grandson,
                [C.C.], and provide stability not provided by her daughter, after five years of such
                guardianship, this relationship seems to only have enabled Jackie into a dependence
                on her mother and allowed her to parent without parenting, to parent when it was
                convenient for her mother, to parent without the legal responsibility. Subsequently,
                none of the children were adequately parented or supervised.”
¶ 18        The CASA report reflected the concern that “[t]he co-dependent relationship of Marlene
       Long and Jackie has promoted, condoned and enabled Jackie’s continued substance abuse.”
       The CASA report stated that the future permanency goal for C.C. and So. C. should be “a
       ‘return home to a biological parent’ as a first choice placement.”
¶ 19        Catholic Charities also prepared a report for the August 4, 2010, dispositional hearing.
       The Catholic Charities report noted that Jacqueline had attended all visitation that had been
       offered and was very appropriate during visitation. Jacqueline indicated her desire to parent
       her children again.
¶ 20        With regard to Wildman, the Catholic Charities report noted that Wildman had missed
       only one scheduled visitation due to a miscommunication concerning the time of the
       visitation. Wildman’s visits with his children went well. The report indicated that Wildman’s
       history of legal problems and substance abuse, and his lack of involvement in his children’s
       lives, might impact his ability to adequately parent his children. However, given Wildman’s
       strong motivation to parent, as well as his reported lack of legal problems and substance
       abuse for several years, Wildman could play an important role in his children’s lives.
       Moreover, Wildman’s wife participated in the weekly visitation and the children appeared
       to enjoy the visits.
¶ 21        The Catholic Charities report concerning Long noted that she had weekly visitation with
       the children and had attended all her visits. The visits went well. With regard to the current
       situation, “Long discussed the recent arrest of [Jacqueline] and expressed her surprise over
       the discovery of [Jacqueline’s] ongoing drug use.” Long discussed allowing Jacqueline to
       watch C.C. and So. C. intermittently while Long was working. Long stated that being the
       primary caregiver of the children was difficult, and she had considered shifting guardianship
       to her ex-husband in the past, although she also stated her wish to provide the caregiver role
       for the children again.
¶ 22        Catholic Charities recommended that DCFS be granted custody and guardianship of the
       minors.
¶ 23        On August 5, 2010, the trial court entered a dispositional order finding it in the children’s
       best interests that they be made wards of the court and adjudged neglected. The trial court
       found Jacqueline and Wildman unfit and unable to care for, protect, train, or discipline the
       minors. The trial court also found Long unable to care for, protect, train, or discipline the
       minors. The trial court ruled that it was in C.C.’s and So. C.’s best interests that custody and
       guardianship be removed from the respondent parents and Long and placed with DCFS. The
       trial court then dismissed Long from the case and discharged her counsel. Jacqueline and
       Wildman were ordered to cooperate with DCFS and CASA and to comply with the terms of
       their service plans.


                                                  -5-
¶ 24       On appeal, Long argued that the trial court erred in holding that removal of Long as
       guardian of C.C. and So. C. automatically terminated her party status and terminated Long’s
       ability to partake of services. Long did not appeal the trial court’s finding that it was in the
       children’s best interests to be made wards of the court or that Long was unable to care for the
       children. Long also did not appeal the trial court’s decision to name the Guardianship
       Administrator for DCFS as the children’s guardian.
¶ 25       The appellate court noted that the Act does not specifically address the status of a
       guardian who is a necessary party to the proceeding when the trial court removes that
       guardian and appoints DCFS as guardian. 406 Ill. App. 3d at 371-72. The appellate court
       concluded that the legislature intended for a minor’s legal guardian to remain a party
       throughout the proceedings, regardless of whether the trial court removes the guardian from
       that position and names DCFS as guardian. Id. at 372. The appellate court also concluded
       that it was in the children’s best interests that Long be allowed to remain a party. Id. at 373.
       The appellate court held that Long was entitled to notice of hearings and to present evidence,
       to cross-examine witnesses, and to present arguments. Id. The appellate court also held that
       Long was entitled to keep her court-appointed counsel if she could not afford to hire her own,
       and could continue to receive any other services to which she was entitled under the Act. Id.

¶ 26                                        ANALYSIS
¶ 27       The statute at issue in this case is section 1-5(1) of the Act. That section provides, in
       pertinent part:
               “Except as provided in this Section ***, the minor who is the subject of the
               proceeding and his parents, guardian, legal custodian or responsible relative who are
               parties respondent have the right to be present, to be heard, to present evidence
               material to the proceedings, to cross-examine witnesses, to examine pertinent court
               files and records and also, although proceedings under this Act are not intended to
               be adversary in character, the right to be represented by counsel. At the request of any
               party financially unable to employ counsel, with the exception of a foster parent
               permitted to intervene under this Section, the court shall appoint the Public Defender
               or such other counsel as the case may require. Counsel appointed for the minor and
               any indigent party shall appear at all stages of the trial court proceeding, and such
               appointment shall continue through the permanency hearings and termination of
               parental rights proceedings subject to withdrawal or substitution pursuant to Supreme
               Court Rules or the Code of Civil Procedure.” 705 ILCS 405/1-5(1) (West 2010).
¶ 28       In addition, section 1-5(2)(a) provides that:
               “Though not appointed guardian or legal custodian or otherwise made a party to the
               proceeding, any current or previously appointed foster parent or relative caregiver,
               or representative of an agency or association interested in the minor has the right to
               be heard by the court, but does not thereby become a party to the proceeding.” 705
               ILCS 405/1-5(2)(a) (West 2010).
¶ 29       On appeal, the State argues that the appellate court erred in finding that section 1-5(1)
       requires a guardian to remain a party to proceedings even after the guardian has been

                                                 -6-
       removed from that position. Our review of the construction of a statute is a question of law
       that this court reviews de novo. State Building Venture v. O’Donnell, 239 Ill. 2d 151, 160
       (2010).
¶ 30       The primary objective of this court in construing a statute is to ascertain and give effect
       to legislative intent. Id. at 160. The surest and most reliable indicator of legislative intent is
       the language of the statute itself, given its plain and ordinary meaning. Id. When statutory
       language is clear and unambiguous, it will be applied as written, without resort to extrinsic
       aids of statutory construction. Id. This court will not depart from the plain language of the
       statute by reading into it exceptions, limitations or conditions that conflict with the expressed
       intent. Id. In determining the plain meaning of statutory terms, this court will consider the
       statute in its entirety, the subject it addresses, and the apparent intent of the legislature in
       enacting the statute. Id.
¶ 31       The appellate court in this case found that section 1-5(1) of the Act was silent concerning
       the status of a guardian once the guardianship is removed. The appellate court therefore
       concluded that “the legislature intended for a minor’s legal guardian to remain a party
       throughout the proceedings, regardless of whether the trial court names DCFS as guardian.”
       406 Ill. App. 3d at 372. The appellate court noted that section 1-5(1) gives a guardian not
       only party status, but also legal representation throughout the proceedings. The appellate
       court therefore held that “[t]he General Assembly could not have intended a guardian, legal
       custodian, or responsible relative, who the Juvenile Court Act requires the State to name as
       a respondent, could simply be dismissed as a party if guardianship of the child was awarded
       to DCFS at a dispositional hearing.” Id. The appellate court, however, did not explain why
       the General Assembly could not have intended a guardian to be dismissed as a party if his
       or her guardianship was removed. The appellate court further held that it was in the
       children’s best interests that Long be allowed to remain a party in the case. Id.
¶ 32       Upon review, we find that the appellate court erred in construing section 1-5(1) of the
       Act. We disagree with the appellate court that the absence of language in section 1-5(1) of
       the Act affirmatively addressing the party status of a former guardian mandates the
       conclusion that a guardian who has been removed from that position nonetheless remains a
       party to the proceedings. The appellate court erred in relying upon the purported silence in
       section 1-5(1) in concluding that Long remained a party to the proceedings even after she
       was dismissed as the children’s guardian.
¶ 33       In fact, section 1-5(1) is not silent concerning the party status of dismissed guardians. As
       noted, section 1-5(1) affirmatively states that the parties to the proceedings are “the minor
       who is the subject of the proceeding and his parents, guardian, legal custodian or responsible
       relative.” (Emphasis added.) 705 ILCS 405/1-5(1) (West 2010). The Act is clear in including
       a guardian in the enumerated list of who is a party respondent. The Act also provides that
       custody or guardianship granted thereunder continues until the court otherwise directs. 705
       ILCS 405/2-27(5) (West 2010). Consequently, once the court directs the removal or
       dismissal of a guardian, that individual no longer is a guardian. Pursuant to the clear and
       unambiguous language in section 1-5(1), a former guardian is not a guardian and, thus, no
       longer is a party respondent to the proceedings following her dismissal from that position and
       is no longer entitled to legal representation as provided for in the statute.

                                                  -7-
¶ 34        When a statute lists the things to which it refers, there is an inference that all omissions
       should be understood as exclusions, despite the lack of any negative words of limitation.
       People v. O’Connell, 227 Ill. 2d 31, 37 (2007). Section 1-5(1) lists those that are necessary
       parties to the proceedings, and section 1-5(2)(a) lists those who, while not parties, may
       participate in the proceedings. Given that the statute specifically sets forth both the necessary
       parties and those permitted to participate as nonparties, the omission of former guardians or
       others from that list should be understood as an exclusion.
¶ 35        That section 1-5(1) is limited to guardians and not former guardians is further evident in
       examining the Act as a whole. It is well settled that where the legislature includes particular
       language in one section of a statute, but omits it in another section of the same act, courts
       presume that the legislature acted intentionally in the exclusion or inclusion. In re J.L., 236
       Ill. 2d 329, 341 (2010). Section 2-28 of the Act provides that the “court may remove the
       custodian or guardian and appoint another in his stead or restore the minor to the custody of
       his parents or former guardian or custodian,” assuming the court finds that the former
       guardian is now fit to care for the minor. (Emphasis added.) 705 ILCS 405/2-28(1) (West
       2010). The legislature thus recognized that a former guardian could be restored to guardian
       status. However, despite providing that former guardians could be returned to guardian
       status, the legislature did not provide party status to former guardians in section 1-5(1) of the
       Act. Therefore, it would be inappropriate for this court to nonetheless infer that the
       legislature intended to include former guardians in the list of enumerated parties in section
       1-5(1).
¶ 36        Long also argues that she should be allowed to retain her party status because she was
       a responsible relative as set forth in section 1-5(1). We disagree. Long’s legal status
       regarding the children was as their court-appointed guardian, not as a responsible relative.
       In any event, once Long was removed as the guardian of the children, she no longer had
       custody of the children and no longer could have been considered a responsible relative.
¶ 37        The appellate court also found that Long should be permitted to remain a party to the case
       because it was in the children’s best interests that she remain a party and be permitted to keep
       her court-appointed counsel. The appellate court noted that: Long had been the children’s
       primary caregiver for most of their lives; the children had strong bonds with Long; Long
       attended all visits with the children that she had been offered; and, in a report prepared by
       Catholic Charities, Long had expressed surprise over the discovery of Jacqueline’s ongoing
       drug use. 406 Ill. App. 3d at 372-73. The appellate court also stated that, in the event the trial
       court decided to terminate the parental rights of the children’s parents, Long likely would be
       able to provide the court with important information regarding the children’s best interests,
       and might decide to seek restoration of her guardianship. Id. at 372.
¶ 38        We find that the appellate court erred in looking to the children’s best interests in
       deciding that Long would remain a party to the case even after she was dismissed as the
       children’s guardian. Section 1-5(1) does not contain a best interests requirement in setting
       forth the necessary parties to the proceedings. As noted, section 1-5(1) clearly and
       unambiguously states that the necessary parties to proceedings are the minor and “his
       parents, guardian, legal custodian or responsible relative who are parties respondent.” The
       named parties are listed as necessary parties without regard to whether it is in the minor’s

                                                  -8-
       best interests to have those individuals participate in the proceedings.
¶ 39        Moreover, in removing Long as guardian for the children, the trial court found that it was
       not in the children’s best interests for Long to continue as the children’s guardian.
       Accordingly, it is antithetical to then hold that it nonetheless is in the children’s best interest
       for Long to remain a party to the proceedings.
¶ 40        The best interests of a minor are relevant in determining legal custody or guardianship
       of the minor (see 705 ILCS 405/2-27 (West 2010)) and in reviewing the appointed legal
       custodian or guardian of the minor, including determining whether to restore the minor to
       the custody of his former guardian or custodian (see 705 ILCS 405/2-28(1) (West 2010).
       Consequently, the children’s best interests with regard to Long were relevant in determining
       whether to remove Long as guardian and would be relevant in determining whether to restore
       Long’s guardianship. In this case, however, Long did not challenge the appellate court’s
       finding that it was in the children’s best interests to be made wards of the court, that Long
       was unable to care for the children, or that Long should be removed as guardian and the
       Guardianship Administrator for DCFS should be named as the children’s guardian. Because
       Long did not raise these issues on appeal, the appellate court erred in considering the
       children’s best interests in its decision.
¶ 41        With respect to best interests, we further note that the appellate court erred in considering
       the facts of this particular case in finding that a former guardian is entitled to remain a party
       to the proceedings. The appellate court was greatly influenced by the fact that Long was the
       grandmother of the children, had a strong bond with the children, and had been the primary
       caregiver of the children. However, section 1-5 of the Act necessarily applies without regard
       to the specific facts of each individual case. We apply the statutes of this state as written, and
       do not carve out exceptions that do not appear in the statute simply because we do not like
       how the statute applies in a given case. Consequently, it was inappropriate for the appellate
       court to consider the specific facts of this case in determining that Long should be allowed
       to remain a party to the proceedings and should retain her court-appointed counsel.
¶ 42        Finally, we note that the cases relied upon by the appellate court and by Long in support
       of a finding that Long should be allowed to remain a party even after she is removed as
       guardian are not on point. In this court and in the appellate court, Long cited In re Anast, 22
       Ill. App. 3d 750 (1974). In that case, the court held that the stepfather of two girls, who had
       been awarded custody of the girls when he and the girls’ biological mother divorced, was
       entitled to an adjudicatory hearing to determine his fitness before depriving him of custody.
       Anast, 22 Ill. App. 3d at 756. The court held that the statute at issue “obviously contemplates
       that if a minor is under legal guardianship at the time a petition is filed under the Act, the
       guardian should be named.” Id. at 754.
¶ 43        Anast is inapposite. Here, as the appellate court noted, Long was named a respondent in
       the petition and did receive an adjudicatory hearing.
¶ 44        The appellate court found the decision in In re A.K., 250 Ill. App. 3d 981 (1993), to be
       persuasive. There, while a dissolution of marriage was pending between Brenda and Randy
       Kirchner, a petition was filed alleging that A.K. was an abused child. A.K. was born to
       Brenda during her marriage to Randy. Brenda and Randy were joined as respondent parents.


                                                  -9-
       During the proceedings, the trial court entered an order that Randy was not the biological
       father of A.K., and an order was later entered dismissing Randy from the case.
¶ 45       On appeal, the court noted that at the initiation of the juvenile proceedings, Randy was
       a “parent” of A.K. within the meaning of the Act because his parentage was presumed, so
       that he was properly made a party respondent to the proceedings pursuant to section 1-5(1)
       of the Act. A.K., 250 Ill. App. 3d at 987. The court noted, however, that the legislative
       scheme was silent concerning the position of a presumed father once the presumption was
       rebutted. Id. The court held that one in Randy’s position should not be dismissed from the
       case until the case is concluded. Id. at 988.
¶ 46       In so holding, the court noted that in a section 2-29 proceeding, any formerly presumed
       father who might qualify in other states as an “equitable parent” would benefit by remaining
       in the proceeding “until all issues are resolved because he would have an opportunity to
       persuade the court to frame its dispositional order in such a way as to be consistent with any
       ability he might have to adopt the child,” and therefore the father might obtain some of the
       protection which the “equitable parent” rule might give him. Id. at 989. Nonetheless, the
       appellate court affirmed Randy’s dismissal from the case, finding that he suffered no
       prejudice as a result of his dismissal. Id.
¶ 47       The appellate court in the instant case analogized Long’s position to that of the presumed
       father in A.K. The appellate court further held that, in contrast to A.K., the children in this
       case would be prejudiced by Long’s dismissal from the case.
¶ 48       We find A.K. to be distinguishable from the instant case. In contrast to the potentially
       shifting legal status of a presumed father, the legal status of a guardian is clearly set forth.
       Under the Act, guardianship of a minor includes “the duty and authority to act in the best
       interests of the minor.” 705 ILCS 405/1-3 (West 2010). Guardianship includes the rights and
       responsibilities of legal custody. 705 ILCS 405/1-3(8)(c) (West 2010). Legal custody is the
       relationship created by an order of court which imposes on the custodian certain
       responsibilities toward the minor. 705 ILCS 405/1-3(9) (West 2010). Custody or
       guardianship granted under the Act continues until the court otherwise directs. 705 ILCS
       405/2-27(5) (West 2010). Once the court directs otherwise, guardianship ceases.
¶ 49       In contrast, the legal status of a father is not necessarily as clearly defined as that of a
       guardian. The status of a presumed father involves unique issues. For example, in A.K., the
       two-year limitation period of section 8(a)(2) of the Illinois Parentage Act of 1984 (Ill. Rev.
       Stat. 1987, ch. 40, ¶ 2508(a)(2) (now 750 ILCS 45/8)) barred Brenda from making a claim
       in the dissolution proceedings that Randy was not the father of A.K. A.K., 250 Ill. App. 3d
       at 983. Consequently, for purposes of the dissolution, Randy remained the presumed father
       of A.K. However, for purposes of the section 2-29 proceeding, an order was entered
       determining that Randy was not the father of A.K. In other cases, a presumed father may
       have acted as such for many years before it is determined that he is not the biological father.
¶ 50       Given the complexities inherent in the case of a presumed father who is later found not
       to be the biological father, we find the decision in A.K. to be sui generis and, therefore,
       inapplicable in the instant case. In so holding, we decline to pass on the correctness of the
       decision in that case, as that issue is not now before us. We simply find that the appellate


                                                -10-
       court in this case erred in analogizing the position of a guardian to that of a presumed father
       in holding that a guardian retains her party status even after her dismissal as guardian.
¶ 51       We also find that the appellate court erred in declining to follow the analysis of the
       appellate court in In re S.B., 373 Ill. App. 3d 224 (2007). In that case, C.L. was S.B.’s
       guardian at the time the State filed its original juvenile petition alleging that S.B. was
       neglected. Accordingly, C.L. was named a respondent in the petition. Later, a dispositional
       order was entered appointing DCFS as S.B.’s guardian and ending C.L.’s guardianship of
       S.B. Accordingly, C.L. was dismissed from the case.
¶ 52       The appellate court held that at the time of the dismissal, C.L. was no longer S.B.’s
       guardian, so she no longer had the right to be a party to the proceedings, although she had
       the right to be heard pursuant to section 1-5(2)(a) of the Act as a previously appointed
       relative caregiver. In re S.B., 373 Ill. App. 3d at 227. The appellate court held that the trial
       court did not err by dismissing C.L. from the case after the dispositional order was entered.
       Id.
¶ 53       The appellate court in the instant case disagreed with S.B. that the trial court properly
       dismissed C.L. from the case once she was dismissed as C.L.’s guardian. 406 Ill. App. 3d at
       369. The appellate court in this case held that the proper procedure would have been to allow
       C.L. to remain a party in the case. Id. As discussed, however, the S.B. court was entirely
       correct in holding that C.L. was no longer a party to the case once she was removed as S.B.’s
       guardian. The appellate court, therefore, erred in rejecting the court’s analysis in S.B.
¶ 54       Finally, we note that Long is not left without recourse. Pursuant to section 1-5(2)(a),
       Long may have the right to be heard by the court as a previously appointed relative caregiver
       interested in the minors. See 705 ILCS 405/1-5(2)(a) (West 2010). Long also may seek
       restoration of her guardianship status pursuant to section 2-28 of the Act. See 705 ILCS
       405/2-28 (West 2010). However, having been dismissed as guardian of the minors, Long no
       longer was a party respondent to the proceedings, and was properly dismissed as a party by
       the trial court. The appellate court erred in reversing Long’s dismissal from the case and in
       holding that Long was entitled to keep her court-appointed counsel and to receive any other
       services to which she was entitled under the Act.

¶ 55                                      CONCLUSION
¶ 56       For all of the foregoing reasons, we reverse the decision of the appellate court, and affirm
       the judgment of the circuit court.

¶ 57      Appellate court judgment reversed;
¶ 58      circuit court judgment affirmed.




                                                -11-